Citation Nr: 1536571	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-45 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, diagnosed as actinic and seborrheic keratosis or comedonal lesions, to include as due to toxic herbicide exposure.  

2.  Entitlement to service connection for a lipoma on the back, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

This appeal was remanded by the Board in February 2014, September 2014 and January 2015 for further development and is now ready for disposition.

While the issue on appeal has been originally characterized as entitlement to service connection for a skin disorder, the evidence of record indicates that the Veteran's lipoma is not actually a skin disorder per se.  Therefore, for purposes of clarity, the issues on appeal have been recharacterized as above. 

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The lipoma on the Veteran's back, as well as his skin disorders, which have been diagnosed as seborrheic and actinic keratosis, as well as comedonal lesions, were not shown during active duty service or for many years thereafter, and are not related to service or to toxic herbicide exposure.   


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a skin disorder, diagnosed as actinic and seborrheic keratosis or comedonal lesions, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a lipoma on the back, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of an April 2009 letter sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted his own statements in support of his claim.  

VA examinations and opinions with respect to the issues on appeal were also obtained in March and October 2014, as well as in April 2015.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in February 2014, September 2014 and January 2015 for further development.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination, and subsequent opinions were also obtained, all of which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in April 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for a skin disorder, which he attributes to toxic herbicide exposure he experienced while serving in the Republic of Vietnam.  Specifically, a treatment note from April 2010 reflects that he stated that he began to develop "blackheads" around his eyes, back and chest shortly after service, and he believes that these may be chloracne.  An examination at that time diagnosed him with comedonal lesions, and also observed the presence of a lipoma on his lower back.  He has also been diagnosed with actinic and seborrheic keratosis in more recent evaluations.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as prostate cancer, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is relevant here, chloracne and soft-tissue sarcomas.  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).

As an initial matter, the awards and decorations listed on the Veteran's DD-214 are sufficient for the Board to acknowledge that the Veteran served in the Republic of Vietnam, and that he may be presumed to have been exposed to toxic herbicides during that time.  However, service connection for the Veteran's skin disorders or lipoma are not warranted based on such exposure, as the evidence does not indicate that he has been diagnosed with any of the disorders specified under 38 C.F.R. § 3.309(e).

Most notably, the Board places great weight on examinations and opinions provided by VA examiners in March and October 2014, as well as in April 2015.  At the VA examination in March 2014, the examiner diagnosed the Veteran with seborrheic keratosis, and explicitly stated that the Veteran does not have chloracne.  In October 2014, the examiner stated that the Veteran has "several chronic skin conditions," including actinic and seborrheic keratosis.  However, he reiterated that there was no evidence of chloracne.  

Also, while the VA examiner noted in in March 2014 that the Veteran had a lipoma on his lower back, he pointed out that a lipoma is a "fatty tumor," and is not a skin condition per se.  Moreover, in an April 2015 statement, the VA examiner also clarified that a lipoma is its own disorder and is not a soft tissue sarcoma of any sort.  Therefore, as the disorders relevant to this appeal are not either soft tissue sarcoma or chloracne, service connection is not warranted on a presumptive basis.  

Nevertheless, the Veteran may still establish service connection for the Veteran's skin disorder and lipoma with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  However, the Board determines that service connection is also not warranted on this basis.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to either a skin disorder or a lipoma while in service.  Significantly, the Veteran's separation physical examination in June 1971 fails to document any complaints of or observed symptoms related to any sort of skin disorder or a lipoma.    

In fact, the post-service evidence does not reflect symptoms related to either a skin disorder or a lipoma until the time he submitted his claim for benefits in March 2009, 38 years after the Veteran left active duty service.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his lipoma or skin disorder is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in March and October 2014, as well as in April 2015.  Specifically, in the October 2014 opinion, the VA examiner stated that it was less likely than not that the Veteran's skin disorder or lipoma was related to his active duty service or to his toxic herbicide exposure.  In providing this opinion, the examiner noted that there were no skin complains at any point during his active duty service.  Moreover, examinations in 1994 also did not reveal any such disorders.  

The Board recognizes that the evidence includes a treatment note from April 2010, where a VA physician's assistant stated that the Veteran's skin disorder (which was diagnosed as comedonal lesions) was likely related to his toxic herbicide exposure.  However, this opinion is of less probative value than the VA examiners' opinions, as it does not appear that this physician's assistant was able to review the Veteran's medical records, nor did he give any basis for the opinion provided.  Therefore, the Board relies more heavily on the considered opinion of the VA examiners. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his skin disorder and lipoma to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of any type of skin disorder or lipoma.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lipoma or skin disorder are found to lack competency.

In evaluating this claim, the Board recognizes that the Veteran is certainly competent to recognize the presence of skin lesions and other symptoms, despite lack of medical training, and should consider his assertions that he experienced skin symptoms within a year of active duty.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the Board finds that such statements are unreliable, in view of the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 49 (1995) (When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.).  

Specifically, in addition to the fact that many years have passed since the Veteran left active duty and the time he submitted his claim for benefits the Board also notes that the Veteran submitted a claim for service connection for a separate disorder in September 1994, but did not mention a skin disorder at that time.  Moreover, none of the medical evaluations performed at that time raised such an issue.  

The fact that the Veteran was aware of the VA benefits system, sought out a claim for compensation related to a separate disorder (an acquired psychiatric disorder), but made no reference to the skin disorders and lipoma he claims now weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had these skin disorders and lipoma at that time, as he now claims, there seems to be no reason why the Veteran would not have identified them at that time.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a skin disorder, diagnosed as actinic and seborrheic keratosis or comedonal lesions, to include as due to toxic herbicide exposure, is denied.  

Service connection for a lipoma on the back, to include as due to toxic herbicide exposure, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


